Exhibit 10.5.1
 
 
 


SECOND ASSIGNMENT, ASSUMPTION AND
AMENDMENT OF LEASE
 
THIS SECOND ASSIGNMENT, ASSUMPTION, AND AMENDMENT OF LEASE (this "Second
Assignment") is entered into as 24th the day of April, 2015, (herein, the
"Effective Date") by and among, Bruxie, LLC, a Delaware limited liability
company, successor in interest to Cheesesteak Connection #4, LLC, a Colorado
limited liability company (herein, "Assignor"), SHQ Glendale, LLC, a Colorado
limited liability company (herein, “assignee"), The Robford Company, LLC, a
Colorado limited liability company (herein, "Landlord"), Dean Simon,
individually ("Original Guarantor"), and Southern Concepts Restaurant Group,
Inc., a Colorado corporation and Jay W. Roth, individually ("New Guarantor").


RECITALS:
 
A.            Landlord and Cheesesteak Connection #4, LLC (as "Tenant") were
parties to that certain Shopping Center Lease Agreement made and entered into
as: of February 17, 2010 (the "Original Lease") for the Premises located in the
shopping center having an address of 1000 South Colorado Blvd., Suite 103,
Glendale, Co 80246, which was subsequently amended and assigned by the former
Tenant to Bruxie, LLC by the Assignment, Assumption and Amendment of Lease dated
December 23, 2013 (herein, "First Amendment") and consented to by the Landlord.
A copy of the Original Lease, along with the First Amendment, is attached hereto
as Exhibit A, and together shall constitute the "Lease". Any and all defined
terms used in this Assignment, unless otherwise defined herein, shall have the
same meaning as such te1ms are defined in the Lease.
 
B.            On or about February  17, 2010, Original Guarantor agreed to
guaranty the obligations owing pursuant to the te1ins of the Lease pursuant to
that certain Guaranty of Lease attached to the original lease as Exhibit "C",
subject to the limitations set forth in Paragraph 6 thereof (the "Original
Guaranty").
 
C.            Assignor desires to assign its leasehold interests in the Lease
and the Premises, and personal property therein, to Assignee (pursuant to a
"Bill of Sale" attached hereto as Exhibit X), and assignee desires to accept
such assignment and purchase Assignor’s personal property and equipment.
 
D.            Assignor agrees to assign, transfer, and convey to assignee, and
Assignee agrees to accept and assume from Assignor, all of Assignor’s right,
title, interests, and obligations to and under Lease, subject to the amendments
to the Lease expressly set forth and agreed to herein.
 
E.     Subject to the terms and conditions contained herein, Landlord hereby
consents to the assignment of the Lease to Assignee, and joins in this Second
Assignment in order to evidence its agreement with, and consent to, the
amendments to the Lease more fully set forth herein.
 
NOW, THEREFORE,  FOR VALUE RECEIVED, and in consideration of the mutual
agreements and obligations set forth in this Second Assignment and the Bill of
Sale, and for such other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Assignor hereby, as of the
"Commencement Date" (defined below), bargains, sells, grants, conveys,
transfers, and assigns to










1

--------------------------------------------------------------------------------





assignee, and assignee hereby, as of the Commencement Date, accepts and assumes
from Assignor, all of Assignor's right, title, obligations and interest in and
to the Lease.
 
THIS SECOND ASSIGNMENT is made on the following terms, covenants, and
conditions:
 
1.          Pursuant to Sections 16.l(h) ;md 16.l(i) of the Lease, Assignor
shall pay Landlord upon the Effective Date hereof: (i) all of the reasonable
expenses incurred by Landlord in connection with the assignment of the Lease,
including, without limitation, attorney's fees in the amount of Two Thousand
Dollars ($2,500), and (ii) the Processing Fee, which such Processing Fee shall
not exceed Five Thousand Dollars ($5,000).
 
2.          Assignee shall pay Assignor upon the Effective Date hereof, the sum
of: (i) Fifteen Thousand Five Hundred Fifty-Eight Dollars ($15,588) as
replacement of Assignor’s Security Deposit, (ii) all of the reasonable expenses
incurred by Landlord in connection with the assignment of the Lease, the amount
paid by Assignor to Landlord pursuant to Section 16.l(h) of the Lease as noted
hi Paragraph 1 above, and (iii) Five Thousand Dollars ($5,000), the amount paid
by Assignor to Landlord for the Processing Fee, pursuant to Section 16.1(i) of
the Lease. Such total sum paid to Assignor shall be non- refundable for any and
all reasons except failure of Assignor to deliver the Premises with all of the
furniture, fixtures, and equipment listed on the Bill of Sale in place, on or
before the "Commencement Date" (defined below).
 
3.          In addition to the payments of Paragraph 2 above, assignee shall pay
Assignor the purchase price of Two Hundred Thousand Dollars ($200,000) for the
Leasehold interest and personal property as shown on Exhibit B, due and payable
in the following manner: (i) Seventy-Five Thousand Dollars ($75,000) within five
(5) days of the Effective Date, (ii) Forty-Two Thousand Dollars ($42,000) on May
1, 2015, (iii) Forty-Two Thousand Dollars ($42,000) on June 1, 2015, and (iv)
the remaining payment of Forty-One Thousand Dollars ($41,000) on July 1, 2015;
Further,  on the Effective Date, assignee shall issue stock in Southern Concepts
Restaurant Group, Inc., a Colorado corporation to Assignor in an amount having a
cash value as of the Effective Date equal to Twenty Thousand Eight Hundred and
Thirty-Three Dollars ($20,833). Assignor shall vacate the Premises and deliver
the Premise to assignee on April 24, 2015 (the "Commencement Date") in the
following condition: assignee shall accept the Promises in its "as-is", "where
is” condition, provided however, oil furniture, fixtures and equipment listed on
the Bill of Sale and conveyed herein to assignee by Assignor shall remain in the
Promises upon the remittance of the Assignment Fee. assignee shall transfer all
utilities into Assignee's name no later than May 5, 2015. Assignor has paid
Landlord the Minimum Guaranteed Rental payments and all of the additional rental
payments in collection with the Premises under the Lease for the month of March,
2015, and on the Commencement Date Assignor shall pay Landlord the Minimum
Guaranteed Rental payments and all of the additional rental payments in
connection with the Promises under the Lease for the month of April, 2015.
Effective on the Commencement Date Assignee shall be responsible for all of the
obligations for payment of the Minimum Guaranteed Rental payments and all of the
additional rental payments in connection with the Promises under the Lease, and
in addition, assignee shall be responsible for all utility bills for services
provided on or after the Commencement Date.
 
4.          Except as otherwise expressly provided herein, upon the Commencement
Date Assignee agrees to (a) perform directly any and all duties and obligations
of; Assignor, as Tenant under the Lease, as amended by the First Amendment, and
as further amended hereby, that accrue from and after the Commencement Date, and
(b) abide by the terms and conditions of the Lease, from and after the
Commencement Date, as if Assignee signed the Lease originally as Tenant.
 
5.          Assignor is represented by CBRE - Retail and Religious Facilities
(Thomas Mathews) ("Assignor's Broker"), and Assignee is represented by
SullivanHayes Brokerage (Michael DePalma and










2

--------------------------------------------------------------------------------







Sean Kulzer) ("Assignee's Broker"), and Assignor and Assignee hereby represents
and warrants to the other, that, to its knowledge, no  other broker, agent or
finder (a) negotiated or was instrumental in negotiating or consummating this
Second Assignment on its behalf, or/and (b) is or might be entitled to a
commission or compensation in connection with this Second Assignment. Assignor
shall pay any commissions or fees that are payable to Assignor's Broke1·with
respect to this Second Assignment in accordance with the provisions of a
separate commission contract. Assignee shall pay any commissions or fees that
are payable to Assignee's Broker with respect to this Second Assignment in
accordance with the provisions of a separate commission contract. Assignor and
Assignee affirmatively state that Landlord bas no obligation to pay any
commissions in connection with this Second Assignment. Assignor and Assignee
agree to indemnify and hold Landlord harmless from any claims for any
commissions which may be done and owing in connection with this Second
Assignment.
 
6. Prior to the Commencement Date, and in accordance with Section 10.2 of the
Lease, Assignor shall remove its signage from the fascia above the Premises and
repair any damage caused by said removal. Within sixty (60)  days following the
Commencement Date, Assignee shall install, at Assignee's sole cost and expense,
its prototype ·storefront sign on the fascia above the Premises in accordance
with all applicable governmental laws, codes, ordinances and regulations, and in
accordance with the provisions contained in the Lease, and further subject to
the Landlord's signage criteria for the Shopping Center.
 
7.          Notwithstanding the manner in which the rental obligations are
apportioned between Assignor and Assignee in Paragraphs 3 and 4 above, Landlord
agrees that it shall look solely to Assignee to fulfil1 all obligations under
the Lease, as an1ended hereby, that accrue from and after the Commencement Date,
and shall look solely to Assignor to cure all defaults and fulfill all
obligations that accrued prior to the Commencement Date. Provided there are no
defaults under the Lease, as amended hereby, other than Assignor's breach of
Paragraph 18.l(e), as of the Commencement Date, Landlord agrees that the
Original Guarantor shall be released from any obligations that accrue under the
Lease on or after the Commencement Date.
 
8.          As of the Commencement Date the Lease is hereby amended, and the
First Amendment is hereby superseded, and restated in its entirety as follows:


(a)            Article 1-Definltions:



(i) The reference to "Tenant" under the Lease shall refer to:



SHQ Glendale, LLC
 

(ii) The reference to "Tenant's mailing/Notice address" shall refer to:

 
SHQ Glendale, LLC
2 North Cascade Avenue, Suite 1400
Colorado Springs, CO 80903
Attn:  Heather Atkinson
Email: heather@southernconcepts.com
 

(iii)
The reference to title "Tenant's Trade Name" shall refer to:
 
"Southern Hospitality"





 
3

--------------------------------------------------------------------------------














(iv) The "Security Deposit" of $15,558 is hereby assigned to Assignee, and,
along with the additional deposit herein below, shall be refunded to Assignee at
the end of the Term, subject to the provisions of Section 19.1 of the Lease. On
the Effective Date, Assignee shall deliver to Landlord an additional security
deposit in the amount of $24,442.00 in the form of a cashier's check, for a
total Security Deposit of $40,000.00. Landlord shall have no obligation to
return any portion of the Security Deposit to Assignor.

 

(v)
Tenant's "Permitted Use" shall refer to:
 
The operation of an upscale, quick service, Barbeque restaurant serving any and
all of the following: brisket, pulled pork and otherwise BBQ sandwiches ("BBQ
Style Fare"), together with salads and traditional BBQ side dishes such as
potato salad, baked beaus, and coleslaw, alcoholic and non-alcoholic beverages;
and such other items as shown on Tenant's Menu. Any changes in the Permitted Use
shall require the prior approval of  Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant acknowledges and agrees
that, notwithstanding anything to the contrary contained herein, it may not
derive more than 10% of its annual gross revenues from the sale of salads.

 

(vi)
Tenant's "Exclusive Use" shall refer to:
 
Provided that Tenant is not in default hereunder beyond any applicable notice
and cure period, Landlord shall not lease space in the Shopping Center to any
entity whose "Primary Business" is BBQ Style Fare. For the purposes of this
paragraph only, "Primary Business" shall mean fifteen percent (15%) or more of
menu items are BBQ Style Fare. Such Exclusive Use shall not apply to any
existing leases or any extensions thereof as of the Effective Date. If any third
party commences an action against Landlord arising from the enforcement of
Tenant's Exclusive Use, and provided Landlord is not in default hereunder beyond
any applicable notice and cure period, then Tenant shall indemnify, defend and
hold Landlord harmless from and against any and all such claims in connection
therewith or arising therefrom.





(vii)    Tenant shall not permit any act and/or omission on or about the
Premises which may cause or causes the revocation or suspension of the Colorado
and/or local Liquor License associated with the Premises. Tenant shall notify
Landlord of any potential Liquor License violation within three (3) days
following receipt of notice thereof. Tenant shall not voluntarily surrender the
Liquor License to any governmental agency. Effective upon te1wination of this
Lease or Tenant's right to possession of the Premises, Tenant hereby assigns to
Landlord, or at Landlord's designation, Landlord's designee, all of its interest
in any and all licenses relating to the sale of alcoholic beverages from the
Premises, and Landlord shall be entitled to seek approval from government
agencies issuing such Licenses for the transfer  of such Licenses to Landlord 
or Landlord's


4

--------------------------------------------------------------------------------



designee. Tenant shall, at its own expense (with Landlord paying all fees and
costs associated with the transfer of said license(s)), cooperate reasonably
with Landlord's efforts to obtain any necessary government approvals for such
transfer and shall promptly execute such further documents as may be reasonably
requested by Landlord to give full effect to this Paragraph or to support
Landlord's (or Landlord's designee's) application transfer of such license(s).
In the event that this Lease or Tenant's right to possession of the Premises is
terminated by Landlord for any reason, then in addition to any other amounts
that Landlord may be entitled to recover under this Lease, Tenant shall be
liable to reimburse all Landlord's costs incurred in connection with such
license transfer(s), including, without limitation, reasonable attorney's fees
and disbursements and governmental application and transfer fees. The
obligations of Tenant under this Paragraph shall survive the expiration or
termination of this Lease.


(b)            Section 27.8 of the Original Lease (Estoppel) is hereby amended
to add the following sentence: Landlord agrees that at any time, and from time
to time during the Lease Term, within 10 days after written request by Tenant,
Landlord will execute, acknowledge and provide to Tenant or an estoppel
certificate in a form reasonably acceptable to Landlord.
(c)            Section 28.1 of the Original Lease (Option to Renew) is hereby
amended to provide one (1) additional renewal term of five (5) years.
Accordingly, there shall be a total of three (3) remaining renewal terms of five
(5) years each (the "Renewal Terms"), subject to the provisions of said Section
28.1 and Section 4.3.
(d)           Paragraph 5(b) of the First Amendment is hereby deleted and
Section 19.2 of the Original Lease is hereby reinstated.
(e)            Except as herein amended and/or modified, the Lease shall remain
in full force and effect, including without  limitation, Section 1.1(1) Lease
Term, and Article 4 - Monthly Payment. On the Effective Date, Assignee shall
deliver to landlord a Direct Payment Form in the form attached hereto as Exhibit
"B".
9.            Landlord is willing to consent to this Second Assignment, provided
that Southern Concepts Restaurant Group, Inc., a Colorado corporation and Jay W.
Roth, individually, execute, simultaneously with the execution hereof, the
personal guaranty attached hereto and incorporated herein as Exhibit Y.
 
10.      As of the Effective Date of this Second Assignment, Assignor
acknowledges, represents, and warrants to Assignee as follows:


(a)            The Lease is in full force and effect and is valid and bh1ding,
and all broker commissions incurred in connection with the Lease have been paid
in full.


(b)            There have been no amendments, modifications, extensions, or
renewals of the Lease as of the Effective Date, except as expressly set forth in
this Second Assignment or Bill of Sale.








5

--------------------------------------------------------------------------------









(c)            With the exception of Tenant's breach of Article 18.l(e) of the
Lease, no default by Landlord or Tenant exists in connection with the Lease.


11.          Assignor agrees to defend, indemnify, and hold ha1mless assignee
from and against any and all claims, liabilities, and expenses, including
reasonable attorney's fees, arising out of events occurring with respect to the
Lease and the Premises on or before the Commencement Date, and Assignee, to the
extent permitted by law, agrees Io defend, indemnify, and hold harmless Assignor
from and against any and all claims, liabilities, and expenses, including
reasonable attorney's fees, arising out of events occurring with respect to the
Lease and Premises after the Commencement Date.


12.         This Second Assignment is binding on all parties who lawfully
succeed to the rights or take the place of Assignor, Assignee, or Lan1dlord.


13.      The Lease, as amended by this Second Assignment, is hereby ratified and
confirmed and remains in full force and effect. In the event of any
inconsistency between the terms and provisions of this Second Assignment and 
those tho     of the Lease, the terms and provisions of this Second Assignment
shall control. All capitalized terms not defined in this Second Assignment shall
have the meaning ascribed to them in the Lease.


14.          This Second Assignment may be executed in counterparts, each of
which, when taken together, shall constitute one and the same original.


15.          In the event either party hereto shall bring suit to enforce any
term of this Second Assignment or to recover any damages for and on account of
the breach of any term or condition of this Second Assignment, it is mutually
agreed that the prevailing party in such action shall recover all costs thereof,
including reasonable attorneys' fees.


16.          The individuals executing this Second Assignment on behalf of
Assignor, Assignee and Landlord, each represent and warrant that they have the
legal power, right and actual authority to bind Assignor, Assignee, and/or
Landlord respectively, to the terms and conditions hereof and thereof.


17.          Assignor further warrants that the representations and the
representations and warranties expressed in this Second Assignment and the Bill
of Sale with respect to (i ) Section 11(a), (b) and (c) hereof shall survive the
consummation of this Second Assignment for a period of one (1) year·, and (ii)
the ownership and lien- free conditions of the personal property.


18.          This Second Assignment and the Exhibits attached hereto contain the
entire agreement between the parties.


19.          No agreement shall be effective to change, modify, terminate this
Second Assignment, in whole or in part, unless such agreement is in writing and
duly signed by the party (or parties) against whom enforcement of such change,
modification or termination is sought.
•
20.            The laws of the State of Colorado shall govern the
interpretation, validity, performance and enforcement of this Second Assignment.


21.            If any provisions of this Second Assignment  should be held to.
be invalid or unenforceable, the validity or enforceability of the remaining
provisions of this Second Assignment shall not be affected thereby.








6

--------------------------------------------------------------------------------







22.            As of the Effective Date, Assignor hereby unconditionally
releases Landlord from any and all obligations or liability of all of the
covenants, terms and conditions under the Lease, expressed or implied, except
those liabilities which arose prior to the Effective Date.




IN WTINESS WHEREOF, Assignor, Assignee, and Landlord have caused this Second
Assignment to be executed as of the Effective Date.
 

  ASSIGNOR:        
BRUXIE, LLC,
a Delaware limited liability company
           
 
 
By:
/s/ Dean Simon       Name: Dean Simon       Title:            

 
 
 

  ASSIGNEE:        
SHQ GLENDALE, LLC
a Colorado limited liability company
           
 
 
By:
/s/ Mitchell Roth                        4/23/15       Name: Mitchell Roth      
Title: President            

 
 
 

  LANDLORD:        
THE ROBFORD COMPANY, LLC,
a Colorado limited liability company
           
 
 
By:
/s/ James Adelstein       Name: James Adelstein       Title: Manager            

 
 
 

 
ORIGINAL GUARANTOR
 
           
 
 
By:
/s/ Dean Simon       Name: Dean Simon, an individual                  

 
 
 

 
NEW GUARANTOR
 
     
SOUTHERN CONCEPTS RESTAURANT GROUP, INC.
a Colorado Corporation 
           
 
 
By:
/s/ Mitchell Roth                        Name: Mitchell Roth       Title:
President            

 
 

 
 
 
Jay W. Roth ,
an individual
           
 
 
By:
/s/ Jay W. Roth       Name: Jay W. Roth, individually                  

 
 




7

--------------------------------------------------------------------------------



 




Exhibit A
Lease
[SEE ATTACHED)












8

--------------------------------------------------------------------------------

 




Exhibit B
 
Direct Payment Form
Authorization for Direct Payment
 
I authorize Northwestern Engineering Company or NWE Management Company (NWE) and
the financial institution named below to initiate entries to my checking/savings
account.
 
●
I have attached a voided check from the bank account from which entries are to
be made. (For savings accounts only, deposit slip may be used in place of voided
check.)

 
●
I understand that I control my payments, and if I decide to discontinue this
automatic payment service, I must notify NWE in writing. In order to discontinue
and cancel the next regularly scheduled payment, NWE must receive written notice
at least five (5) business days (excluding weekends and banking holidays), prior
to that next payment date.

 
●
I understand that if I stop payment at my financial institution and I fail to
notify NWE by the required date, or if I have insufficient funds available in my
account for withdrawal, I agree to pay NWE a fee of $100.00 or the maximum
amount allowable by law.

 
●
Furthermore, I understand that should my monthly rent/dues increase or decrease
that NWE will automatically change my withdrawal amount accordingly.



 
Initial payment amount $10,634.00    

Regular payment date: 5th day of the month or the first business day thereafter.

 
Name: (please print): _SHQ Glendale
LLC_____________________________________________________
 
 
Address for which payment is for: 1000 South Colorado Blvd,., Suite 103,
Glendale, CO  80246
 
Phone number in case of questions:   719265-5821
 
Name of Financial Institution:  Integrity Bank & Trust
 
City:  Monument          State:   CO         Checking ___X__ Savings _____
 
Account No: ___1056573__________________   
 
Financial Institution Routing No.:  __107006994______________________    
 

I hereby authorize NWE Management Company, P.O. Box 2624 Rapid City, SD 57709
(605) 394-3310, to begin electronic entries to my checking/savings account on
the   5th    day of    May,  2015, and have agreed to the terms listed on the
authorization above.   

 
 
Signature:  /s/ Heather Atkinson                 Date:   4-17-15    
 
 
 
9

--------------------------------------------------------------------------------

 
[exhibitx-p1.jpg]






10

--------------------------------------------------------------------------------





[exhibitx-p2.jpg]



















































11

--------------------------------------------------------------------------------



Exhibit Y
Personal Guaranty


GUARANTY OF LEASE


In order to induce The Robford Company, LLC ("Landlord") to enter into that
certain SECOND ASSIGNMENT, ASSUMPTION AND  RESTATEMENT  OF AMENDMENT OF LEASE
dated April  23,  2015 [on or about 4/23/15 or 4/24/15] (the "Second
Assignment"), regarding the assignment of that certain lease agreement which
concerns the rental of 1000 South Colorado Blvd., Suite 103, Glendale, Co 80246
(the lease agreement, as amended and assigned, is referred to herein as the
"Lease"), Southern Concepts Restaurant Group, Inc., a  Colorado  corporation 
and  Jay  W.  Roth,  individually  (collectively,  the Guarantor''), subject to
the limitations described below, hereby makes the unconditional and unqualified
guaranty, indemnification and agreements with and in favor of Landlord:



a. Guarantor hereby covenants and agrees with Landlord:




i. To make the due and punctual payment of all rent, monies and charges payable
under the Lease which accrue under the Lease on or after the Commencement Date
(as defined in the Second Assignment);




ii. To effect prompt and complete performance of all and each of the tem1s,
covenants, conditions and provisions contained in the Lease to be kept, observed
and performed on or after the Commencement Date (as defined in the Second
Assignment); and

 

iii. To indemnify and save Landlord harmless from any loss, costs or damages
arising out of any failure to pay the aforesaid rent, moneys and charges or the
failure to perform any of the aforesaid terms, covenants, conditions and
provisions of the Lease.

 

b. In the event of a default under the Lease, Guarantor waives any right to
require Landlord to:




i. Proceed against Assignee and/or Assignor (as defined in the Second
Assignment) or pursue any rights or remedies with respect to the Lease;




ii. Proceed against or exhaust any security that Landlord holds from assignee;




iii. Pursue any remedy whatsoever in Landlord's power; or











12

--------------------------------------------------------------------------------






iv. Proceed against any co-guarantors, if any. Landlord shall have the right to
enforce this guaranty regardless of the acceptance of additional security from
Assignee and/or Assignor and regardless of the release or discharge of Assignee
and/or Assignor by Landlord or by others, or by operation of law.

 

c. Guarantor hereby expressly waives any right of setoff or compensation against
amounts due under this Guaranty and waives all notice of nonperformance,
nonpayment, nonobservance or default on the part of Assignee and/or Assignor of
the terms, covenants, or conditions and provisions of the Lease.

 

d. Without limiting the generality of the foregoing, the liability of Guarantor
under this Guaranty shall not be deemed to have been waived, released,
discharged, impaired, or affected by reason of any waiver or failure to enforce
any of the obligations of the Assignee and/or Assignor under the  Lease,  or
assignment of the Lease by  Landlord  Assignee and/or Assignor, or the
subletting of the demised premises by the Assignee and/or Assignor, or by the
expiration of the Lease term, or the release or discharge of Assignee and/or
Assignor in any receivership, bankruptcy, winding up or other creditors'
proceedings, or the rejection, disaffirmance or disclaimer of the Lease by any
party in any action or proceeding, or any extension, modification, amendment or
alteration of the Lease whatsoever, including but not limited to relocation of
Assignee and/or Assignor to substitute premises, and shall continue with respect
to the periods prior thereto and thereafter, for and with respect to the term
originally contemplated and expressed in the Lease. The liability of the
Guarantor shall not be affected by any repossession of the demised premises by
Landlord, provided, however, the net payments received by Landlord after
deducting all costs and expenses of repossession and/or reletting the same,
shall be credited from time to time by Landlord to the account of Guarantor and
Guarantor shall pay any balance owing ta Landlord from time to time immediately
upon ascertainment.


e. This Guaranty shall be one of payment and performance and not simply of
collection. Notwithstanding the use of the word “indemnify” or "guaranty" each
guarantor or indemnitor of the Lease shall be jointly and severally liable for
the obligations owing pursuant to the terms of the Lease.




f. Guarantor shall, without limiting the generality of the foregoing, be bound
by this Guaranty in the same manner as though Guarantor were named in the  ease
as Assignee.











13

--------------------------------------------------------------------------------

 
 



g. All of the terms, agreements and conditions of this Guaranty shall extend to
and be binding upon Guarantor, his heirs, executors, administrators, successors
and assigns, and the holder of any mortgage to which the Lease may be subject
and subordinate from time to time.

 

h.
Landlord may, without notice, assign or transfer this Guaranty, in whole or in
part, and no such assignment or transfer shall operate to extinguish, diminish,
waive, release, discharge or otherwise affect Guarantor's liability hereunder.

 

i. Guarantor agrees to pay to Landlord all reasonable  attorneys' fees and costs
or other expenses incurred by Landlord in any legal proceedings for collection,
attempted collection, enforcement, attempted enforcement, negotiation or
otherwise arising under the Lease or this Guaranty.

 

j.
GUARANTOR HEREBY WAIVES HIS/HER/ITS RIGHT TO DEMAND A TRIAL BY JURY IN ANY CIVIL
ACTION THAT INVOLVES THE ENFORCEMENT OF THIS GUARANTY OR THE ENFORCEMENT OF THE
LEASE.




k.
Each person executing this Guaranty individually and personally represents and
warrants that he/she is duly authorized to execute and deliver the same on
behalf of the entity for which he/she is signing (whether it be a corporation,
general or limited, partnership, or otherwise) and that the Lease is binding
upon said entity in accordance with its terms.

 
The current Lease term expires on July 31, 2020 (the "Current Expiration Date").
 
Notwithstanding anything to the contrary contained herein, Jay W. Roth's
obligations hereunder are limited to those obligations accruing under the Lease
on or . after the Commencement Date (as defined in the Second Amendment) and
continuing through the Current Expiration Date, July 31, 2020 UNLESS the Lease
term is extended beyond the Current Expiration Date by way of holdover, exercise
of renewal option, or any other means and there has been a default under the
Lease beyond an applicable notice and cure period prior to the Current
Expiration Date, whether or not the same was cured, in which case Jay W. Roth's
obligations hereunder shall continue through any extensions or option periods.
 
Notwithstanding anything to the contrary contained herein, Southern Concepts
Restaurant Group, Inc.'s obligations hereunder shall remain in full force and
effect in the event that the Lease term is extended beyond the Current
Expiration Date, by way of holdover, exercise of renewal option, or any other
means.






14

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained herein, Guarantor's
obligations hereunder shall be limited to payment in the sum of $140,000.00
(inclusive of attorney's fees and costs and any other expenses of any kind or
nature whatsoever).


[SIGNATURES ON FOLLOWING PAGE]












 




















15

--------------------------------------------------------------------------------





"GUARANTOR"

 
/s/ Jay W. Roth
   Jay W. Roth  
 
SSN:
   
 
Address:
 
15975 Winding Trail Road
Colorado Springs, Colorado 80908
      Phone: 719.494.2225        






 
 
SOUTHERN CONCEPTS RESTAURANT GROUP, a Colorado corporation


 
 
   
By:
/s/ Mitchell Roth
  Name: Mitchell Roth   Title: President     4/24/15  









16

--------------------------------------------------------------------------------





integrity
BANK & TRUST


WIRE INSTRUCTIONS


All incoming and outgoing wires go through our account with Banker's Bank of the
West with the following instructions:


Bank Name:
 
Banker's Bank of the West
1099 18th St, Suite 2700
Denver CO 80202
ABA or Rtg #:
 
102003743
Account #:
 
1001421
For credit to:
 
Integrity Bank & Trust
Address:
 
1275 Village Ridge Pt.
Monument, CO 80132
 
 
 
 
 
 


 
If an incoming wire is to credit an account within Integrity Bank & Trust, the
following information must be available:
 
wires go through our account with Banker's Bank of the West with the following
instructions:


For further credit:
 
SHQ GLENDALE, LLC
Account #:  
 
1056573
Address:
 
2 N. CASCADE AVE., STE. 1400
COLORADO SPRINGS, CO 80903
 
 
 
 
 
 

If you have any questions, please contact us at 719-484-0077.










1275 Village Ridge Point, Monument CO 80132
Phone 719-484-0077 Fax 719-488-9160 Toll Free 877-677-2265
www.integritybankandtrnst. com


. ' ··.

--------------------------------------------------------------------------------



 
Southern Concepts Restaurant Group
April 17, 2015








Corporate Stock Transfer
Attn: Mr. Daniel  Bell
3200 Cherry Creek Drive South, #430
Denver, CO 80209


Dear Mr. Bell,


Please issue a Southern Concepts Restaurant Group, Inc. restricted common stock
certificate for  90,578 common shares to the name below. You may deliver this
via certified mall to the address listed:


Bruxie,LLC
1295 S. Lewis Street
Anaheim, CA 92805
EIN 27-3858398


Sincerely,






/s/ Mitchell Roth

Mitchell Roth
President








/s/ Heather Atkinson

Heather Atkinson
CFO
 

--------------------------------------------------------------------------------

 
[ex1053-p2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[ex1053-p3.jpg]
 
 
 
 

--------------------------------------------------------------------------------

[ex1053-p4.jpg]

--------------------------------------------------------------------------------

 
[ex1053-p5.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
[ex1053-p6.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex1053-p7.jpg]
 
 
 
 
 
 
 
 
 